Judgment, Supreme Court, Bronx County, rendered April 7, 1972, convicting defendant, after a nonjury trial, of criminal sale of a dangerous drug in the fourth degree, criminal possession of a dangerous drug in the fifth degree and criminal possession of a dangerous drug in the sixth degree, and sentencing him to a term of probation on all counts, unanimously modified, on the law, to the extent of reversing the convictions on the two counts qf criminal possession of dangerous drugs and dismissing those counts of the indictment, and as so modified the judgment is affirmed. The dismissed counts of the indictment are inclusory concurrent counts of the crime of criminal sale of a dangerous drug (CPL 300.30, subd 4), and accordingly, must be dismissed. (CPL 300.40, subd 3, par [b]; People v Pyles, 44 AD2d 784.) Concur—Stevens, P. J., Markewich, Tilzer, Lane and Yesawich, JJ.